Citation Nr: 0413803	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as being due to exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as being due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for diabetes 
mellitus, type II, and residuals of peripheral neuropathy due 
to exposure to herbicides.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (emphasis added); see also 38 C.F.R. 
§ 3.159(b) (2003) (adding an additional duty on VA to request 
"that the claimant provide any evidence in the claimant's 
possession that pertains to the claim").

The Board notes that the veteran was issued a VCAA letter in 
April 2002.  However, that letter did not clearly fulfill the 
part of the statute that is italicized above.  Thus, in this 
case, the veteran has not been provided with a letter 
addressing the evidence necessary to substantiate his claims 
for service connection for diabetes mellitus, type II, and 
peripheral neuropathy, to include as being due to exposure to 
herbicides, and, in the same document, which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf in 
connection with these claims.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, the veteran has 
not been requested to provide any evidence in his possession 
that pertains to the claims.  Thus, the Board finds that the 
veteran must be provided with the above notice prior to its 
consideration of the veteran's claims.

Further, following the veteran's submission of VA Form 21-
526, Veteran's Application for Compensation or Pension, in 
March 2002, the RO issued a letter the following month 
informing the veteran of the evidence necessary to 
substantiate his claim for service connection for diabetes 
mellitus, type II, and peripheral neuropathy.  It told the 
veteran that if he believed there were relevant records that 
would assist in supporting his claim, he should notify VA of 
these records by providing the name and address of the 
source(s) of information, and that VA would make reasonable 
efforts to obtain the records.

In June 2002, the veteran submitted two VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, 
related to treatment for peripheral neuropathy and diabetes 
mellitus.  The record reflects that the RO did not attempt to 
assist the veteran in obtaining these records.  The VCAA 
provides that VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  The Board does not find that the exception to this 
rule is applicable in the veteran's case, as it is impossible 
to know what these medical records may show.  Therefore, this 
is another requisite basis for the Board to remand the 
claims.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for service connection for diabetes 
mellitus, type II, and peripheral 
neuropathy, to include as being due to 
exposure to herbicides, and informing him 
of which information and evidence he was 
to provide to VA and which information 
and evidence VA would attempt to obtain 
on his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claims.  

2.  The RO should assist the veteran in 
obtaining the private medical records he 
has already identified and any other 
additional records that he identifies are 
relevant to the claims.

3.  Once the above actions have been 
taken, the RO should readjudicate the 
claims for service connection for 
diabetes mellitus, type II, and 
peripheral neuropathy, to include as 
being due to exposure to herbicides.  

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


